 PROB 12C                                                                          Report Date: January 15, 2019
(6/16)

                                      United States District Court                                      FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON

                                                     for the
                                                                                                Jan 15, 2019
                                       Eastern District of Washington                              SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Armando Deleon                               Case Number: 0980 2:15CR00101-MKD-1
 Address of Offender:                          Othello, Washington 99344
 Name of Sentencing Judicial Officer: The Honorable Marcia A. Crone, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Mary K.Dimke, U.S. Magistrate Judge
 Date of Original Sentence: March 16, 2011
 Original Offense:                Interstate Travel in Aid of a Racketeering Enterprise, 18 U.S.C. § 1952(a)(3)
 Original Sentence:               Prison 90 M; TSR - 36 M       Type of Supervision: Supervised Release

 Revocation Sentence:             No imprisonment; TSR -
 November 2, 2015                 36 months


 Revocation Sentence:              Prison - 6 months; TSR-
 July 7, 2016                     30 months


 Revocation Sentence:             Prison - 30 days; TSR - 29
 April 14, 2017                   months


 Revocation Sentence:             Prison - 3 months; TSR -
 September 28, 2017               26 months


 Asst. U.S. Attorney:             Caitlin A. Baunsgard          Date Supervision Commenced: December 1,
                                                                2017
 Defense Attorney:                Daniel N. Rubin               Date Supervision Expires: January 31, 2020


                                        PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           STEP Condition: On October 2, 2018, the offender was ordered to participate in Location
                        Monitoring with GPS tracking.
Prob12C
Re: Deleon, Armando
January 15, 2019
Page 2

               Supporting Evidence: The offender is considered to be in violation of his conditions of
               STEP by deviating from his approved schedule on January 14, 2019.

               On October 5, 2018, the offender signed his Location Monitoring Program GPS Participant
               Agreement form stating he understood he was not to deviate from his approved schedule
               except in an emergency. Should there be an emergency, he was to contact his supervising
               officer immediately.

               On January 14, 2019, the offender failed to return home by 7 p.m. as agreed upon. The
               offender returned home for about 15 minutes around 8:30 p.m. and then left the residence
               once again. GPS points indicate the offender went to a neighbor’s property and remained
               there until approximately 2 a.m. on January 15, 2019. The offender never made contact to
               advise of any emergency which would have kept him from being home on time or which
               would have taken him to the neighbor’s property.

          2    Standard Condition # 2: After initially reporting to the probation office, you will receive
               instructions from the Court or the probation officer about how and when you must report to
               the probation officer, and you must report to the probation officer as instructed.

               Supporting Evidence: The offender is considered to be in violation of his supervised
               release by failing to contact his probation officer by phone as directed on January 14, 2019.

               On December 6, 2017, the offender signed his Judgement in a Criminal Case stating that he
               understood he was to contact his probation officer as instructed.

               On October 5, 2018, the offender signed his Location Monitoring Program GPS Participant
               Agreement form stating he understood he was to acknowledge messages from his GPS
               tracker and to follow the verbal commands.

               On January 14, 2019, the offender failed to return home at his scheduled time of 7 p.m. A
               message was sent through the GPS unit directing the offender to, “Call your officer now.”
               The message was sent at 8:11 p.m. and he acknowledged receiving the message at 8:12 p.m.
               The offender failed to call his officer as directed. A second message was sent at 11:10 p.m.,
               again instructing the offender to, “Call your officer now.” He acknowledged receiving the
               message at 11:11 p.m. but once again failed to contact his officer.

               As of the time this report was filed, the offender still has failed to contact his officer.


          3    Special Condition # 3: You must not enter into or remain in any establishment where
               alcohol is the primary item of sale. You must abstain from alcohol and must submit to
               urinalysis and Breathalyzer testing as directed by the supervising officer, but no more than
               6 tests per month, in order to confirm continued abstinence from this substance.

               Supporting Evidence: The offender is considered to be in violation of is period of
               supervised release by consuming alcohol on or prior to December 21, 2018.
Prob12C
Re: Deleon, Armando
January 15, 2019
Page 3

               On December 6, 2017, the offender signed his Judgement in a Criminal Case stating that he
               understood he was not to consume alcohol and that random Breathalyzer testing would be
               utilized.

               On October 2, 2018, the offender was directed to begin using the Smart Start in-home
               alcohol testing unit. The offender was advised he would be testing for alcohol three times
               per day. The offender started his use of the system on October 15, 2018.

               On December 21, 2018, the offender submitted to a test at 7:53 p.m. which returned positive
               for the presence of alcohol at a level of .027. A second sample was taken at 7:56 p.m. which
               also returned positive at a level of .023. When contacted about the positive tests, the offender
               initially stated he had not consumed alcohol, but he later admitted to drinking alcohol.

          4    Special Condition # 3: You must not enter into or remain in any establishment where
               alcohol is the primary item of sale. You must abstain from alcohol and must submit to
               urinalysis and Breathalyzer testing as directed by the supervising officer, but no more than
               6 tests per month, in order to confirm continued abstinence from this substance.

               Supporting Evidence: The offender is considered to be in violation of is period of
               supervised release by consuming alcohol on or prior to December 31, 2018.

               On December 6, 2017, the offender signed his Judgement in a Criminal Case stating that he
               understood he was not to consume alcohol and that random Breathalyzer testing would be
               utilized.

               On October 2, 2018, the offender was directed to begin using the Smart Start in-home
               alcohol testing unit. The offender was advised he would be testing for alcohol three times
               per day. The offender started his use of the system on October 15, 2018.

               On December 31, 2018, the offender submitted to a test at 7:52 p.m. which tested positive
               for the presence of alcohol at a level of .022. He again tested at 7:55 p.m. with a positive
               result at a level of .021. A third test was taken at 7:58 p.m. with a positive result at a level
               of .023. The offender initially denied any alcohol use and noted he had been “eating different
               food.” He later admitted using alcohol.

          5    Special Condition # 3: You must not enter into or remain in any establishment where
               alcohol is the primary item of sale. You must abstain from alcohol and must submit to
               urinalysis and Breathalyzer testing as directed by the supervising officer, but no more than
               6 tests per month, in order to confirm continued abstinence from this substance.

               Supporting Evidence: The offender is considered to be in violation of is period of
               supervised release by failing to supply a Breathalyzer test as directed between the hours of
               5p.m. and 8p.m. on January 14, 2019.

               On December 6, 2017, the offender signed his Judgement in a Criminal Case stating that he
               understood he was to consume alcohol and that random Breathalyzer testing would be
               utilized.
Prob12C
Re: Deleon, Armando
January 15, 2019
Page 4

                      On October 2, 2018, the offender was directed to begin using the Smart Start in-home
                      alcohol testing unit. The offender was advised he would be testing for alcohol three times
                      per day. The offender started his use of the system on October 15, 2018.

                      On January 14, 2019, the offender was to complete a Breathalyzer test between the hours of
                      5 p.m. and 8 p.m. The offender failed to complete the test as instructed.

          6           Special Condition # 1: You must undergo a substance abuse evaluation and, if indicated by
                      a licensed/certified treatment provider, enter into and successfully complete an approved
                      substance abuse treatment program, which could include inpatient treatment and aftercare
                      upon further order of the court. You must contribute to the cost of treatment according to
                      your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                      and treatment provider.

                      Supporting Evidence: The offender is considered to be in violation of his period of
                      supervised release by failing to comply with chemical dependancy treatment.

                      On December 6, 2017, the offender signed his Judgement in a Criminal Case stating that he
                      understood he was to comply with chemical dependancy treatment.

                      On December 17, 2018, the offender was notified by Merit Resource Services that as part
                      of his chemical dependancy treatment he was to have “complete and total abstinence from
                      alcohol and all other non-prescribed mood/mind altering drugs and to attend Self Help Sober
                      Support Groups.”

                      As noted in violations 3 and 4, the offender has continued to use alcohol. At this time, the
                      offender is in non-compliance with his treatment program according to treatment staff.


The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear
to answer to the allegations contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      1/15/2019
                                                                             s/David L. McCary
                                                                             David L. McCary
                                                                             U.S. Probation Officer
Prob12C
Re: Deleon, Armando
January 15, 2019
Page 5

 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                        Signature of Judicial Officer
                                      1/15/2019


                                        Date
